Exhibit 23 CONSENT OF EXPERT We consent to the references to our firm and to our reports with respect to estimation of the liability for pending and reasonably estimable unasserted future asbestos-related claims, which are included in Note 19 of the Notes to Consolidated Financial Statements in the Quarterly Report on Form 10-Q of Meritor, Inc., formerly named ArvinMeritor, Inc. (“Meritor”) for the fiscal quarter ended April 3, 2011 and to the incorporation by reference of such reference into the following Registration Statements of Meritor: Form Registration No. Purpose S-8 333-171713
